Citation Nr: 1400796	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-30 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an unspecified neurological condition, to include residuals of a concussion from a motor vehicle accident, traumatic brain injury (TBI), vocal tics, and Tourette's Syndrome.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for a back disability.

6. Entitlement to service connection for pain of both upper and both lower extremities, to include fibromyalgia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty for training from July 1957 to January 1958.  He also has unverified National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the RO in Boston, Massachusetts, which denied service connection for the issues listed above.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held via videoconference in August 2013.  The transcript of the hearing is associated with the paper file.  In a pre-conference hearing, the issues of service connection for a hearing loss disability and tinnitus were withdrawn.  See August 2013 Board Hearing transcript, page 2.  

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of service connection for an unspecified neurological condition, to include residuals of a concussion from a motor vehicle accident, traumatic brain injury, vocal tics, and Tourette's Syndrome; sleep apnea; a back disability; and pain of both upper and both lower extremities, to include fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal of the claim of service connection for a hearing loss disability was requested.

2. On August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal of the claim of service connection for tinnitus was requested.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal by the appellant have been met with respect to the claim of service connection for a hearing loss disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of that appeal by the appellant have been met with respect to the claim of service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has clearly expressed his intent to withdraw his appeal as to the issues of hearing loss disability and tinnitus during a pre-hearing conference in August 2013.  It was later confirmed on the record during the hearing, through his authorized representative, expressing his desire to do so for both of the issues on appeal.  Consequently, the Board finds that the appellant, through his authorized representative, has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of service connection for a hearing loss disability is dismissed.

The appeal as to the claim of service connection for tinnitus is dismissed.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further evidentiary development, namely, to obtain additional relevant records, to include records from the Social Security Administration (SSA), and obtain a VA examination and opinion.

The appellant testified that he was granted SSA disability benefits in 1995.  See August 2013 Board Hearing transcript, pages 37-38.  Where VA has notice that an appellant is receiving SSA benefits, and that those records may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  A further review of the record shows that such SSA records may be relevant.  For instance, during his August 2011 VA examination, it was indicated that he had to retire from his job in the 1990s due to general disabilities.  It was also indicated that he has been on SSA disability since 1996 due to excessive daytime somnolence and concentration difficulties.  Thus, the records relating to the SSA disability determination should be obtained.  Additionally, any and all outstanding private or VA treatment records pertinent to the treatment of his disabilities on appeal should be obtained.  

After the development of records, schedule a new VA examination for the appellant's neurological condition(s) and request a VA medical opinion as specified by the instructions below.  The Board notes that the record contains a letter from Dr. L.F. (September 2012) indicating that the appellant's symptoms such as memory problems, vocal tics, depression, anxiety, sleep apnea, and generalized pain may possibly be linked to the motor vehicle accident in service.  However, a VA examination/opinion in August 2011 states the contrary.  The VA examination also brought to light the fact that the appellant also suffers from psychological conditions (not currently included in this appeal) which appear to blend together with his neurological conditions.  We request that the new VA examiner, when providing an etiological opinion, differentiate the symptomatology associated with a psychiatric disorder versus a neurological condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC should verify all periods of National Guard service.  The appellant claims that he has had National Guard service from January 1956 to January 1959.  Obtain any treatment records for such periods of National Guard service, if available, to include any treatments related to the motor vehicle accident in 1957.

2. The RO/AMC should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for any neurological condition, fibromyalgia, back condition, or sleep apnea.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO/AMC should obtain any and all outstanding VA medical records from the proper VA medical facilities, if necessary.

3. The RO/AMC should request the medical and adjudication records from SSA and associate them with the case file.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if such records are not available.  

4. The RO/AMC should schedule a VA examination with an appropriate VA examiner to ascertain the nature and etiology of his current neurological condition(s), to include residuals of a concussion from a motor vehicle accident, traumatic brain injury, vocal tics, and Tourette 's syndrome.  An examination for the remaining issues on appeal is not necessarily required unless the RO believes that further development is necessary with respect to sleep apnea, lower back pain, and fibromyalgia.  Any and all studies, tests, and evaluations deemed necessary, to include a TBI-specific examination, by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should first clearly identify all neurological disabilities.  With respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such a disability is related to service, including a head injury as a result of a motor vehicle accident during service, as opposed to it being the result of some other factor or factors unrelated to service (if so, please specify).  The examiner should specifically address any in-service and post-service symptoms, and specifically address Dr. L.F.'s letter dated September 2012.

Also, the examiner should so state and explain what symptoms and manifestations of the appellant's Tourette 's syndrome, tic disorder, or any other identified condition, are attributable to a neurological disorder versus a psychiatric disorder.  

The examiner is advised that the appellant is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

5. The RO/AMC should obtain additional medical opinions with respect to the issues involving sleep apnea, a back disability (or low back pain), and fibromyalgia.  

With respect to each disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such a disability is related to service, including a head injury as a result of a motor vehicle accident during service, as opposed to it being the result of some other factor or factors unrelated to service (if so, please specify).  The examiner should specifically address any in-service and post-service symptoms, and specifically address Dr. A.A.'s September 2012 letter (sleep apnea) and Dr. L.F.'s letter also dated September 2012.

Again, a clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6. Upon completion of the above action, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


